Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 5/17/2021.
Claims 1, 11, 13 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/537,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 5/17/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “ Amended claim 1 is eligible according to Example 42 of the exemplary subject matter eligibility analyses provided by the USPTO under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Similar to Example 42 (which includes converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users as additional elements that transform a method of organizing human activity into a practical application), the claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application by reciting a specific improvement over prior art systems. For example, the limitations ofPage 10 of 12 Application No. 16/537,472Application Filing Date: August 9, 2019 Docket No. NEL18304 amended claim 1 include the loyalty platform automatically extracting and normalizing transaction descriptions from a transaction history, determining a business associated with the extracted and normalized description, generating an equity rewards list including the business, and displaying the equity rewards list to a user. In this way, claim 1 as a whole integrates the allegedly abstract claim elements into a practical application by providing a specific approach for determining which businesses a user may wish to subscribe to a loyalty program for based on aggregated data, which may necessarily comprise data in a plurality of distinct formats.  Therefore, Applicant respectfully requests withdrawal of the above rejection of claim 1 and all claims depending therefrom. Likewise, based on similar amendments made to independent claims 11 and 15, Applicant respectfully requests withdrawal of the above rejection of claims 11 and 15, and all claims depending therefrom (page ¾)”. 
Examiner disagrees.    The use of computer (i.e. the loyalty platform automatically extracting and normalizing transaction descriptions from a transaction history, determining a business associated with the extracted and normalized description, generating an equity rewards list including the business, and displaying the equity rewards list to a user) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (providing a specific approach for determining which businesses a user may wish to subscribe to a loyalty program for based on aggregated data, which may necessarily comprise data in a plurality of distinct formats ) and not in the operations of any additional elements or technology.
Furthermore, Examiner asserts that the rejection of claims under 35 USC 101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Accordingly, the claim rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 5/17/2021.
Claims 1, 11, 13 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/537,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 5/17/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “ Amended claim 1 is eligible according to Example 42 of the exemplary subject matter eligibility analyses provided by the USPTO under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Similar to Example 42 (which includes converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users as additional elements that transform a method of organizing human activity into a practical application), the claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application by reciting a specific improvement over prior art systems. For example, the limitations ofPage 10 of 12 Application No. 16/537,472Application Filing Date: August 9, 2019 Docket No. NEL18304 amended claim 1 include the loyalty platform automatically extracting and normalizing transaction descriptions from a transaction history, determining a business associated with the extracted and normalized description, generating an equity rewards list including the business, and displaying the equity rewards list to a user. In this way, claim 1 as a whole integrates the allegedly abstract claim elements into a practical application by providing a specific approach for determining which businesses a user may wish to subscribe to a loyalty program for based on aggregated data, which may necessarily comprise data in a plurality of distinct formats.  Therefore, Applicant respectfully requests withdrawal of the above rejection of claim 1 and all claims depending therefrom. Likewise, based on similar amendments made to independent claims 11 and 15, Applicant respectfully requests withdrawal of the above rejection of claims 11 and 15, and all claims depending therefrom (page ¾)”. 
 		Examiner disagrees.    The use of computer (i.e. displaying a communication template) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Furthermore, Examiner asserts that the rejection of claims under 35 USC 101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Accordingly, the claim rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 11-14 are nominally directed to a system  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim 11 recites the abstract idea of:  generate an equity reward list for one or more business in the list. As best understood by the Examiner, the limitations that set forth this abstract idea are: "  receive, from a third-party aggregator, a transaction history for one or more financial accounts associated with a user; extract a plurality of descriptions of a plurality of transactions from the transaction history; normalize each of the plurality of descriptions, wherein normalization includes parsing each of the plurality of descriptions based on known formatting styles and recognized portions of the plurality of descriptions; determine a first set of businesses associated with the normalized descriptions; generate an equity rewards list including the first set of businesses; display,  the equity rewards list and a request to confirm the equity rewards list; and Page 5 of 12Application No. 16/537,472 Application Filing Date: August 9, 2019 Docket No. NEL18304responsive to receiving user input, .  Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities. 
Step 2A Prong 2: The additional elements “ processor, memory, display ”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.




STEP2B
2B element/limitation (processor, memory, display) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 12-14 do not add significantly more. 
The dependent claims 12-14 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 1-10 and 15-20 suffer from substantially the same deficiencies as outlined with respect to claims 11-14 and are also rejected accordingly. 
Further more, claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the abstract idea .   Therefore, the claims 1-20 are not  statutory.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	/AFAF OSMAN BILAL AHMED/               Primary Examiner, Art Unit 3682